Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s arguments, filed 3/1/2021, with respect to the claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, RAJAGOPALAN et al. (US 20200062615 A1), see below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 1-11, 13, 15-23, and 25-26 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Vasily et al. (US 20100222852 A1) in view of RAJAGOPALAN et al. (US 20200062615 A1).
     	Regarding claim 1, Vasily discloses a portable decolonization device (abstract) (fig. 1) (Note the device of fig. 1, is portable in size/hand hold able relative to depicted sizes shown in fig. 1, of 1-3/1-2 and size shown in fig. 8a), comprising:
a) a casing (1-6);
b) an ultraviolet light source (1-10) housed within the casing (1-6) and which is adapted to produce an emitted ultraviolet light;
c) a filter (1-11) oriented to filter the emitted ultraviolet light to produce a filtered ultraviolet light (UV-C) having a center wavelength and a narrowed bandwidth, wherein between 150 nm to less than 230 nm (Note UV-C wavelength range is 100 nm -280 nm); and
d) an aperture (post shutter 1-12 for/to light guide 1-3) in the casing oriented to allow at least one of the filtered (via 1-11) ultraviolet light and the emitted ultraviolet light to pass out of the casing (1-6).
	(fig. 1; Lightguide 1-3; housing 1-6; electrical input 1-9, UVC light source 1-10; filters 1-11; associated UVC light source drivers 1-8 (ballast, pulsing electronics), shutter 1-12 (shown with an attached solenoid activator), timer 1-13 for controlling the shutter, a display 1-5 to indicate the light output detected by radiometer 1-4. power supply 1-7);
[0098] Referring to FIG. 1 the base unit of the device consists of a housing 1-6 containing provisions for electrical input 1-9, a UVC light source 1-10 with provision for a associated UVC light source drivers 1-8 (ballast, pulsing electronics), a shutter 1-12 to block the radiation from the source to the lightguide (shown with an attached solenoid activator), a timer 1-13 for controlling the shutter, a display 1-5 to indicate the light output detected by radiometer 1-4. The base unit also provides for low voltage power supply 1-7 to provide suitable power for the components of the base unit. ]; 
[0099] Lightguide 1-3 may be a UVC liquid lightguide available from Newport Corporation (Irvine, Calif.) or a fused silica fiber bundle. In a preferred embodiment, the lightguide is a UVC liquid lightguide with a 3 mm core. This lightguide is capable of collecting incoming light at a total input angle of 50 degrees, which allows for efficient light collection from an ellipsoidal-reflector short-arc lamp. Alternatively, parabolic reflectors with a focusing lens assembly can be used to collect and focus the light. Another advantage of using liquid lightguides is the assurance that the radiation emitted from the lightguide is non-thermal. UVC liquid lightguides as disclosed by Nath (U.S. Pat. No. 6,418,257) are largely comprised of water. The water in the lightguide absorbs the heat emitted from the lamp source and this assures that the treatment subject will not encounter thermal burning or discomfort. ]; 
general germicidal action spectrum exists with a peak around 265 nm, and the germicidal activity of mercury lamp radiation at 254 nm is well documented. The device shown schematically in FIG. 1 has filters 1-11 for shaping the spectral output of the UVC source 1-10 to the desired wavelength composition. These filters can be comprised of dichroic-coated fused silica to eliminate unwanted radiation. It is important to avoid UVB radiation in the 290 nm-315 nm range, which may provoke erythema leading to a phototoxic reaction. Radiation in this UVB range has very little antimicrobial activity compared with UVC, yet has very high phototoxic potential. ]; 
[0104] The dispensing tip shown in cross section on FIG. 4-1 is inserted onto lightguide tip 1-2 and calibrated for output in radiometer port 1-4 and the resultant irradiance is displayed to the operator on display 1-5. The operator sets the timer 1-13 according to the displayed irradiance and inserts the dispensing tip into the quartz sleeve in the nostril to be treated. ]; 
[0105] The reflective element in the dispensing tip may be conical as shown in FIG. 4-1 and FIG. 4-2, or flat or downwardly domed as shown in FIG. 4-3. The selection of the shape of the reflective element depends upon the numerical aperture of the lightguide 1-3. For a lightguide with a NA of 0.5 the preferable shape of the reflector is a cone with a 30 degree taper. Testing this configuration gave a maximum irradiance ratio along the surface of the anterior nares of 1.7 as shown in FIG. 12. If the minimum irradiance delivered to any given area in the anterior nares is 1 minimum bactericidal dose which is approximately equal to 1 MED, then the maximum phototoxic reaction in the nares will be 1.7 MED which is a very mild redness harmless to the patient. ]; 
	(abstract Note The invention is directed to an apparatus for decolonizing microbes from skin surfaces and body cavities, in particular the decoloniziation of MRSA from nasal cavities using UVC preferably combined with visible light. The device consists of a lightguide, dispensing tip plus accessories, and a housing with a UV source, optical filtering and light collection means, shutter and timer. An internal or external radiometer provides dosimetry information to the operator. The device has additional utility in killing microbes on skin surfaces and beneath nail beds. The lightguide itself comprises the holder for the dispensing tip for use in cavities and as a holder for surface use. The dispensing tips serve to protect decolonization subjects from cross-contamination and may act to shape the nasal cavity and the light distribution pattern of the emitted UVC and visible radiation.; Note decolonization/sterilization is conducted using a UVC light emitting tip, (Note UV-C wavelength range is 100 nm -280 nm which falls within the range of applicant’s claimed bandwidth from 150 nm to less than 230 nm)).
      	But Vasily fails to explicitly disclose wherein the emitted incident bandwidth is from 150 nm to less than 230 nm.
    	RAJAGOPALAN, however, discloses a sterilization system with a UVC light source (abstract) that utilizes UVC light from150nm to 200nm for sanitization/sterilization
	(abstract Note A flow-through fluid purification device (1), which comprises a container (5) arranged such that fluid to be purified can flow-through a volume (8) of the container (5) from an inlet (3) to an outlet (7), a receptacle (10) for accommodating a radiation source in the form of a lamp (13), wherein the receptacle (10) has an interface wall (11) permeable for radiation with a wavelength in the UV-range, preferably between 150 nm and 200 nm, more preferably of 172.+-.8 nm, and arranged to let radiation pass into the volume (8) of the container (5), a plurality of baffle plates (9) located in the volume (8) of the container (5) with an inter-baffle distance (D) in the flow direction from the inlet (3) to the outlet (7), wherein the baffle plates (9) are arranged to force the fluid flowing from the inlet (3) to the outlet (7) to flow substantially along the interface wall (11) and through gaps (G) between the interface wall (11) and the baffle plates (9) defining the shortest distance between the interface wall (11) and the baffle plates (9), and wherein the baffle plates (9) each have a surface on the upstream side in the flow direction which is perpendicular to the interface wall (11).);
emit radiation with a wavelength between 150 nm and 200 nm. ); 
(reference’s claim 18 Note 18. The device according to claim 14, wherein the excimer lamp is configured to emit radiation with a wavelength of 172.+-.8 nm.);
[0049] The baffle plates 9 are, in this embodiment, integrally formed with a surface of an inner peripheral wall 4 of the outer cylinder 5a and have a centric hole with an inner diameter that is larger than an outer diameter of the inner cylinder 10a inserted into the outer cylinder 5a and sealed in the container such that no fluid can enter the interior space of the inner cylinder 10a. The inner cylinder 10a thus forms the interface wall 11 to the exposure zone in the volume 8 of the outer cylinder 5. 
The inner cylinder 10a is located concentric inside the outer cylinder 5 and forms a receptacle 10a to accommodate a radiation source (excimer lamp) 13 inside and separate it from the exposure zone in the volume 8 of the container 5 where the fluid to be purified flows. The interface wall 11 of the inner cylinder 10a is therefore permeable at least for radiation with a wavelength in the UV-range, preferable at least between 150 nm and 200 nm, more preferably of 172.+-.8 nm. The baffle plates 9 are arranged with a predetermined distance (inter-baffle distance) D in the axial direction of the container 5 between the upstream horizontal surfaces of respective adjacent baffle plates. The inter-baffle distance D in the flow direction between the upstream surfaces along the interface wall 11 is between 4 and 30 mm, preferably between 10 and 20 mm, more preferably around 10 mm. ].
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Vasily, with using UVC light for sterilization of from 150 to 200 nm region /range (which is inclusive of from 150 to less than 230nm region /range), as taught by RAJAGOPALAN, to use by combining prior art UV 

     	Regarding claim 2, Vasily discloses that the casing (1-6) further includes a head cap (top of 1-6) including the aperture (shutter 1-12 and post 1-12 to light guide 1-3)
Regarding claim 2, Vasily as modified by Ranta differs from the claimed invention by not showing a removable/separable head cap.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a removable/ separable head cap, since it has been held that making parts separable has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

     	Regarding claim 3, Vasily discloses that the casing (1-6) includes only a single opening (post shutter 1-12 to light guide 1-3) such that ultraviolet light only leaves the casing (1-6) through the filter (1-11).
     	Regarding claim 4, Vasily discloses that the ultraviolet light source (1-10) is a UV-C lamp [0098]
[0098] Referring to FIG. 1 the base unit of the device consists of a housing 1-6 containing provisions for electrical input 1-9, a UVC light source 1-10 with provision for a associated UVC light source drivers 1-8 (ballast, pulsing electronics), a shutter 1-12 to block the radiation from the source to the lightguide (shown with an attached solenoid activator), a timer 1-13 for controlling the shutter, a display 1-5 to indicate the light output detected by radiometer 1-4. The base unit also provides for low voltage power supply 1-7 to provide suitable power for the components of the base unit. ].
Regarding claim 5, Vasily discloses an 
Regarding claim 5, Vasily as modified by Ranta differs from the claimed invention by not showing a removable/ separable inner casing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a removable/ separable inner casing, since it has been held that making parts separable has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

     	Regarding claim 6, Vasily discloses that the filter (1-11) is oriented within the casing (1-6).
     	Regarding claim 7, Vasily discloses that the filter (1-11) is a UV bandpass filter (1-11 lets a certain band of UV light pass through it to light guide 1-3)
[0044] It is a still further object of the invention to filter out substantially all electromagnetic rays except the ultraviolet light rays which are useful to kill or inactivate pathogenic micro-organisms and a simple range of visible light to serve as an indication of radiation and serve thereby as a warning the apparatus is radiating.]; 
[0048] It is a still further object of the invention to filter out unwanted rays and particularly infra-red rays from a full radiation beam leaving only the rays necessary to kill to inactivate the micro-organisms deemed to be harmful.];
[0051] It is another object of the invention to provide a nasal decolonization device for MRSA that has short therapeutic treatment times. In a preferred embodiment, the wavelength of the UVC radiation is between 230 nm and 280 nm and the decolonization of MRSA in a nostril can be accomplished in less than one minute.]; 
to eliminate unwanted radiation. It is important to avoid UVB radiation in the 290 nm-315 nm range, which may provoke erythema leading to a phototoxic reaction. Radiation in this UVB range has very little antimicrobial activity compared with UVC, yet has very high phototoxic potential.]

Moreover, regarding claim 8, RAJAGOPALAN discloses UV light from 150 nm to 200 nm for sterilization; which is inclusive/makes obvious a center wavelength that is within 15 nm of 202.79 nm (202.79 -15 = 187.79nm which is in the range of from 150nm to 200nm).
	(abstract Note A flow-through fluid purification device (1), which comprises a container (5) arranged such that fluid to be purified can flow-through a volume (8) of the container (5) from an inlet (3) to an outlet (7), a receptacle (10) for accommodating a radiation source in the form of a lamp (13), wherein the receptacle (10) has an interface wall (11) permeable for radiation with a wavelength in the UV-range, preferably between 150 nm and 200 nm, more preferably of 172.+-.8 nm, and arranged to let radiation pass into the volume (8) of the container (5), a plurality of baffle plates (9) located in the volume (8) of the container (5) with an inter-baffle distance (D) in the flow direction from the inlet (3) to the outlet (7), wherein the baffle plates (9) are arranged to force the fluid flowing from the inlet (3) to the outlet (7) to flow substantially along the interface wall (11) and through gaps (G) between the interface wall (11) and the baffle plates (9) defining the shortest distance between the interface wall (11) and the baffle plates (9), and wherein the baffle plates (9) each have a surface on the upstream side in the flow direction which is perpendicular to the interface wall (11).);
emit radiation with a wavelength between 150 nm and 200 nm. ); 
(reference’s claim 18 Note 18. The device according to claim 14, wherein the excimer lamp is configured to emit radiation with a wavelength of 172.+-.8 nm.);
[0049] The baffle plates 9 are, in this embodiment, integrally formed with a surface of an inner peripheral wall 4 of the outer cylinder 5a and have a centric hole with an inner diameter that is larger than an outer diameter of the inner cylinder 10a inserted into the outer cylinder 5a and sealed in the container such that no fluid can enter the interior space of the inner cylinder 10a. The inner cylinder 10a thus forms the interface wall 11 to the exposure zone in the volume 8 of the outer cylinder 5. The inner cylinder 10a is located concentric inside the outer cylinder 5 and forms a receptacle 10a to accommodate a radiation source (excimer lamp) 13 inside and separate it from the exposure zone in the volume 8 of the container 5 where the fluid to be purified flows. The interface wall 11 of the inner cylinder 10a is therefore permeable at least for radiation with a wavelength in the UV-range, preferable at least between 150 nm and 200 nm, more preferably of 172.+-.8 nm. The baffle plates 9 are arranged with a predetermined distance (inter-baffle distance) D in the axial direction of the container 5 between the upstream horizontal surfaces of respective adjacent baffle plates. The inter-baffle distance D in the flow direction between the upstream surfaces along the interface wall 11 is between 4 and 30 mm, preferably between 10 and 20 mm, more preferably around 10 mm. ]; 
and is obvious for the reasons discussed supra with reference to claim 1, see previous.

     	Regarding claim 9, Vasily discloses that the ultraviolet light source (1-10) is a sole light source of the device, except an optional light source used for a display or indicator lights (display 1-5)
[0101] It is another object of the invention to incorporate accurate dosimetry that allows the user to measure the UVC output from the dispensing tip 1-1 inserted over lightguide end-display 1-5 which can consist of a numeric display or an LED array that would indicate the output irradiance. With the calibration information the operator can set the timer 1-15 that controls the open time of shutter-solenoid 1-12 to deliver the desired UVC dose.].
     	Regarding claim 10, Vasily discloses a tip (light guide 1-3) secured within the aperture (of casing 1-6) and having an inlet end and an outlet end (of 1-3), and a light transfer element (shown in figs. 4a-4c, un-labelled and in 1-3) oriented within the tip so as to transfer the filtered (via 1-11) ultraviolet light to the outlet end (of 1-3) 
[0104] The dispensing tip shown in cross section on FIG. 4-1 is inserted onto lightguide tip 1-2 and calibrated for output in radiometer port 1-4 and the resultant irradiance is displayed to the operator on display 1-5. The operator sets the timer 1-13 according to the displayed irradiance and inserts the dispensing tip into the quartz sleeve in the nostril to be treated. ]; 
[0105] The reflective element in the dispensing tip may be conical as shown in FIG. 4-1 and FIG. 4-2, or flat or downwardly domed as shown in FIG. 4-3. The selection of the shape of the reflective element depends upon the numerical aperture of the lightguide 1-3. For a lightguide with a NA of 0.5 the preferable shape of the reflector is a cone with a 30 degree taper. Testing this configuration gave a maximum irradiance ratio along the surface of the anterior nares of 1.7 as shown in FIG. 12. If the minimum irradiance delivered to any given area in the anterior nares is 1 minimum bactericidal dose which is approximately equal to 1 MED, then the maximum phototoxic reaction in the nares will be 1.7 MED which is a very mild redness harmless to the patient. ]; 
[0099] Lightguide 1-3 may be a UVC liquid lightguide available from Newport Corporation (Irvine, Calif.) or a fused silica fiber bundle. In a preferred embodiment, the 
     	Regarding claim 11, Vasily discloses that the light transfer element (shown in figs. 4a-4c, un-labelled and in 1-3) is at least one of a UV reflective [0105] material coating inner surfaces of the tip and one or more optical fibers
[0105] The reflective element in the dispensing tip may be conical as shown in FIG. 4-1 and FIG. 4-2, or flat or downwardly domed as shown in FIG. 4-3. The selection of the shape of the reflective element depends upon the numerical aperture of the lightguide 1-3. For a lightguide with a NA of 0.5 the preferable shape of the reflector is a cone with a 30 degree taper. Testing this configuration gave a maximum irradiance ratio along the surface of the anterior nares of 1.7 as shown in FIG. 12. If the minimum irradiance delivered to any given area in the anterior nares is 1 minimum bactericidal dose which is approximately equal to 1 MED, then the maximum phototoxic reaction in the nares will be 1.7 MED which is a very mild redness harmless to the patient. ];
[0099] Lightguide 1-3 may be a UVC liquid lightguide available from Newport Corporation (Irvine, Calif.) or a fused silica fiber bundle. In a preferred embodiment, the lightguide is a UVC liquid lightguide with a 3 mm core. This lightguide is capable of collecting incoming light at a total input angle of 50 degrees, which allows for efficient light collection from an ellipsoidal-reflector short-arc lamp. Alternatively, parabolic reflectors with a focusing lens assembly can be used to collect and focus the light. Another advantage of using liquid 

     	Regarding claim 13, Vasily discloses a dispersion element (shown in figs. 4a-4c, un-labelled and in 1-3) within the outlet end (of 1-3)
[0099] Lightguide 1-3 may be a UVC liquid lightguide available from Newport Corporation (Irvine, Calif.) or a fused silica fiber bundle. In a preferred embodiment, the lightguide is a UVC liquid lightguide with a 3 mm core. This lightguide is capable of collecting incoming light at a total input angle of 50 degrees, which allows for efficient light collection from an ellipsoidal-reflector short-arc lamp. Alternatively, parabolic reflectors with a focusing lens assembly can be used to collect and focus the light. Another advantage of using liquid lightguides is the assurance that the radiation emitted from the lightguide is non-thermal. UVC liquid lightguides as disclosed by Nath (U.S. Pat. No. 6,418,257) are largely comprised of water. The water in the lightguide absorbs the heat emitted from the lamp source and this assures that the treatment subject will not encounter thermal burning or discomfort.].
     	Regarding claim 15, Vasily discloses that wherein “the distal end” includes a replaceable light shaping element (of light guide 1-3 and/or 3)
[0065] FIG. 8 illustrates the use of the nasal sleeve with the lightguide and dispensing tip. Numeral 8-1 represents the lightguide with the dispensing tip attached, and 3 represents a hollow quartz tube configuration of the nasal sleeve before its insertion into the nasal cavity. FIG. 8-2 shows the dispensing tip and nasal sleeve inserted into the nares.].
     	Regarding claim 16, Vasily discloses that the replaceable light shaping element forms a light strip (figs. 8A-8B, 3 is longer than it is wide )
the distal end can include a replaceable light shaping element. In one specific example, the replaceable light shaping element forms a light strip. Generally, the light strip has a length which is larger than a width (e.g. often from 15% to 400% larger). Non-limiting examples of light shaping elements can include a focused conical tip (FIG. 5) for use with intranasal or other focused area applications. Other examples include wide oval shaping elements (FIG. 6A-6C) which can be used over larger areas.).
     	Regarding claim 17, Vasily discloses a display screen (1-5) 
     	Regarding claim 18, Vasily discloses a treatment control circuit (1-15) [0101] adapted to vary one or more of exposure time (via shutter 1-12), 
[0101] It is another object of the invention to incorporate accurate dosimetry that allows the user to measure the UVC output from the dispensing tip 1-1 inserted over lightguide end-coupling 1-2 of flexible lightguide 1-3. The radiometer 1-4 can be comprised of a solar-blind UVC photodiode based for example on silicon carbide or gallium nitride. The output of the photodiode is sent to the display 1-5 which can consist of a numeric display or an LED array that would indicate the output irradiance. With the calibration information the operator can set the timer 1-15 that controls the open time of shutter-solenoid 1-12 to deliver the desired UVC dose.]. 
     	Regarding claim 19, Vasily discloses that the exposure time is from 20 seconds 
[0051] It is another object of the invention to provide a nasal decolonization device for MRSA that has short therapeutic treatment times. In a preferred embodiment, the wavelength of the UVC radiation is between 230 nm and 280 nm and the decolonization of MRSA in a nostril can be accomplished in less than one minute.].
     	Regarding claim 20, Vasily discloses that the exposure dose is from 10 to 500 mJ/cm2
A dosing level of 3 MEDs of UVC radiation will provide for erythema without pain and without edema. One MED of UVC is approximately 15 mj/cm2 which is also the 3 log kill dose for MRSA.].
     	Regarding claim 21, Vasily discloses that the exposure pattern is a multistage exposure including at least three exposure stages (via articulation of light guide 1-3 by a users hand/ usage, see figs. 8a-8b). Claim 21 does not further limit the structure of the apparatus, and thus cannot patentably distinguish over the prior art. See MPEP 2114 and claim objections above. The functional language describing the steps to be performed by the device does not patentably limit the apparatus, as it imparts no additional structure to the apparatus. See MPEP 2114.  
     	Regarding claim 22, Vasily discloses that the exposure pattern is a non-constant ramped exposure (via articulation of light guide 1-3 by a users hand/usage, see figs. 8a-8b).Claim 22 does not further limit the structure of the apparatus, and thus cannot patentably distinguish over the prior art. See MPEP 2114 and claim objections above. The functional language describing the steps to be performed by the device does not patentably limit the apparatus, as it imparts no additional structure to the apparatus. See MPEP 2114.  
     	Regarding claim 23, Vasily discloses a power source (1-9) electrically connected to the ultraviolet light source (1-10).

     	Regarding claim 25, Vasily discloses that the device is handheld (Note the device of fig. 1, is portable in size/hand hold able relative to depicted sizes shown in fig. 1, of 1-3/1-2 and size shown in fig. 8a) such that the power source (1-9) is directly structurally connected to the casing (1-6) as an integrated unit.
     	Regarding claim 26, Vasily discloses that the casing (1-6) includes a base which allows for stable vertical placement (fig. 1, housing 106 has a flat base).

2.	Claim(s) 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Vasily et al. (US 20100222852 A1) in view of RAJAGOPALAN et al. (US 20200062615 A1) and further in light of Lu et al. (US 20030142852 A1).
Regarding claim 12, Vasily discloses a shutter (1-12) 
     	But Vasily as modified by Ranta fails to disclose a shutter within the tip.
    	Lu, however, discloses a light (fig. 1, 30) with an aperture (between 30 and 31) with a tip off a light guide (32) in it and a shutter (31) in the light guide tip
[0043] In this embodiment, a light source 30 (e.g., Hg-arc lamp, 100 watt) directs a light beam via optical shutter 31 (e.g. opens of a short period of time--the function of shutter 31 is to reduce exposure time of filter 36 from ultra-violet radiation) and light guide 32 (e.g. fiber optic) through a dual-lens adapter 34 and bandpass filter 36 (e.g. a 330WB80 filter), onto the sample. It has been found that somewhere around 100 W light sources, such as Hg arc or xenon, are adequate. Too much intensity can result in photo bleaching, which is undesirable. As indicated in FIG. 1, light beam from light source 30 (indicated by arrows 38) is preferably evenly and uniformly applied across sample 14. Light from sample 14 (indicated generally by arrows 28 in FIG. 1) is filtrated by a bandpass filter 24 and then collected by camera 20. An image is formed in camera 20 and a digital image is generated. Camera 20 collects all light energy within its field of view, but the light energy is filtered, which gets rid of such things as reflections and concentrates on a band of emitted fluorescence from the sample.].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Vasily as modified by Ranta, with a shutter in a light guide’s tip/entrance, as taught by Lu, to use as a substitution of one known shutter configuration for another (ie.e, shutter in a light guide’s tip/entrance ) to obtain predictable light shuttering results.

(s) 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Vasily et al. (US 20100222852 A1) in view of RAJAGOPALAN et al. (US 20200062615 A1) and further in light of YAMABE (JP 2009039282 A).
Regarding claim 14, Vasily as modified by Ranta discloses the elements of claim 13, see previous.
     	But Vasily as modified by Ranta fails to disclose that the dispersion element is a diffraction grating.
    	YAMABE, however, discloses a UV light guide (31) which has a dispersion element that is a diffraction grating (33) inside of it (fig. 3) (abstract)
	(abstract Note PROBLEM TO BE SOLVED: To emit both of an excitation light and a visible light by a single light source.  SOLUTION: An ultraviolet light emitted from the light source 15 enters a first branch light guide section 31 through a light branch device 22. The ultraviolet light is diffused inside the first branch light guide section 31, transmits through a grating 33 and is guided to an outgoing end 31B. At the outgoing end 31B, the ultraviolet light is converted into the visible light by a light wavelength conversion section 24 and emits from the distal end 12A of an insertion section 12. When the first branch light guide section 31 is longitudinally extended by an external force application section 27, the grating 33 changes its transmission characteristics to reflect the ultraviolet light from the light source 15. The reflected ultraviolet light reenters the light branch device 22. The reentered ultraviolet light is reflected by the light branch device 22, enters a second branch light guide section 32 and goes out from the distal end 12A of the insertion section 12 as the excitation light. ).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Vasily as modified by Ranta, with a dispersion element is a diffraction grating, as taught by YAMABE, to use as a light processing system, for emission of both excitation light and a visible light by a single light source (abstract).


2.	Claim(s) 24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Vasily et al. (US 20100222852 A1) in view of RAJAGOPALAN et al. (US 20200062615 A1) and further in light of Feinbloom et al. (US 20060252005 A1). 
Regarding claim 24, Vasily discloses a power source (1-9, 1-7) 
But Vasily as modified by Ranta fails to disclose that the power source is a rechargeable battery.
    	Feinbloom, however, discloses a hand held UV device (abstract) powered by a power source that is a rechargeable battery
   	[0023] Referring now to FIG. 1, dental curing unit 10 in accordance with an embodiment of the invention is illustrated. Dental curing unit 10 generally has a housing 12 adapted to be held in the hand at a handgrip portion 14, a central curving portion 16, and a tapering head portion 18. Head portion 18 has a connector 20 adapted to releasably position and secure removable light tip 22. Light tip 22 is preferably able to rotate in connector 20. Removable shield 24 is preferably transparent and may be coated or treated to provide shielding against ultraviolet radiation. ];
[0032] Referring to FIG. 7, a block diagram of components of a dental curing unit in accordance with an embodiment of the invention will now be described. Processor 200 operates in accordance with software or firmware to carry out the instructions described in this application. Any suitable digital processor or combination of processors may be employed. Memory 202 stores information in accordance with instructions from processor 200 and permits information to be retrieved from memory. A user interface 300 includes at least display 302, first input 304, and second input 306. Display 302, which receives controls signals from processor 200, may be a numeric display, such as a two or three digit numeric display. First and second inputs 304, 306, which provide data to processor 200, may be switches or buttons of various Power supply 320 may be a rechargeable battery providing DC output to all of the disclosed devices. Fan motor 340 generally designates a motor for a cooling device, such as a fan to move ambient air through openings in housing 12 and across heat sink 55. Processor 200 provides control signals to switches or other controls to operate fan motor 340. First light emitting device 40 and second light emitting devices 50 have been described above. Power signal generator 330 may provide a selected power signal to each of first and second light emitting devices 40, 50, in accordance with signals from processor 200. ].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Vasily as modified by Ranta, with a power source is a rechargeable battery, as taught by Feinbloom, to use as a substitution of one known power supply type for another (i.e., a rechargeable battery) to obtain predictable electrical power results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881